*1599It is hereby ordered that the order so appealed from is unanimously modified on the law by providing that the opposing papers and reply papers with respect to plaintiffs motion in limine seeking to preclude the testimony of an appraisal expert for defendant Town of Clarence and the order determining that motion shall be included in the record on appeal in appeal No. 1 and as modified the order is affirmed without costs.
Same memorandum as in Marinaccio v Town of Clarence (90 AD3d 1599 [2011]). Present — Scudder, P.J., Centra, Fahey, Peradotto and Lindley, JJ.